I concur under the rule of stare decisis, in the interest of the credit of the state, and justice to those who have and hold evidences of state debt, but believing that the constitutional provision, section 23, art. 10, should be, by the court, interpreted as the people understood it at the time of adoption, in line with early applications in this and other states, and especially in view of present day views in California, Kentucky, and Colorado, and this notwithstanding local ingenious judicial decisions in effect holding that a debt is not a debt as prohibited and in the constitutional sense when it is a mere change of form or evidence of it.
Of course, "casual deficits" may arise. There may occur "failure in revenues" or be "expenses not provided for," in which event the state may "contract debt," thus recognize and provide for its liquidation. However, the constitutional inhibition plainly was intended to be a stop line beyond which we could not go either in creation or recognition of a debt judicially, legislatively, or casually. The fundamental law limits debts "direct and contingent," "singly or in the aggregate," at the amount of "four hundred thousand dollars." This is definite, certain, all inclusive, and should be continual in its application.
Recurrence to plain and simple meaning of fundamental law may be forewarned and had at a time favorable to the least injury.
It is thought that in publici juris causes a statement of possibility of recurrence is justified.
Destruction of public credit may occur as a result of unlimited recognition of debt. Such progress is marked by a continual failure to balance budgets. It is also recognized that value of warrants issued in excess of income from revenues provided may be impaired by authoritative views on fundamental but vital issues such as public finance. Between these extremes is the language of the Constitution, and our duty of observance of it under our oath of office, whereby it is contemplated that it will be upheld and defended.